internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-115142-99 date date re legend trust trustee decedent daughter charity date date date state x dear this is in response to your letter dated date and prior submissions in which you request a ruling that the proposed disclaimer will be a qualified_disclaimer under sec_2518 of the internal_revenue_code and the proposed reformation of a_trust created under sec_3 of article iii of trust will be a qualified_reformation under sec_2055 decedent executed trust on date and amended trust during his lifetime decedent executed the amendment to trust that created the trust under sec_3 of article iii on date decedent died on date under sec_3 of article iii of trust the balance of the trust after payment of expenses debts and certain bequests is to be held in trust for the benefit of daughter under paragraph a of sec_3 trustee is to pay the entire net_income to daughter at least quarter- annually under paragraph b of sec_3 if at any time the income of trust together with other resources readily available to daughter are insufficient for daughter’s support maintenance and medical_care in her accustomed manner of living trustee may make principal distributions to daughter under paragraph c of sec_3 upon daughter’s death or upon decedent’s death if daughter fails to survive him the trust remainder is to be distributed to charity an organization described in sec_170 daughter proposes to disclaim her interest as a discretionary distributee of trust’s corpus available to her under paragraph b of sec_3 of article iii the proposed disclaimer specifically states that the disclaimer is not to be construed to extend to any other distribution to which daughter may become entitled by virtue of a reformation of trust trustee represents that daughter has not received the interest or any benefits of the trust established under sec_3 of article iii trustee has filed a petition with the appropriate court to reform trust pursuant to sec_2055 to comply with the requirements of a charitable_remainder_unitrust described in sec_664 trust will provide for a single unitrust payment equal to percent of the net fair_market_value of trust assets valued annually at the beginning of each taxable_year of trust the unitrust payment will be payable for daughter’s life on daughter’s death trust corpus will be paid to charity trustee has requested the following rulings daughter’s proposed disclaimer of her right to receive principal distributions will constitute a qualified disclaimers under sec_2518 of the internal_revenue_code the proposed reformation of trust will be a qualified_reformation under sec_2055 an estate_tax charitable deduction will be allowed for the present_value of the remainder_interest in trust as reformed issue sec_2046 of the internal_revenue_code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 the written disclaimer must be delivered no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made under sec_25_2518-2 a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer under sec_25_2518-2 a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant unless the disclaimant is the spouse of a decedent if there is an express or implied agreement that the disclaimed interest is to be given to a person specified by the disclaimant the disclaimant will be treated as directing the transfer of the property interest sec_25_2518-3 provides that if the requirements of sec_2518 are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest in the same property sec_25_2518-3 example considers a situation where h is the income_beneficiary of a_trust and also possesses the right as trustee to invade corpus for h’s health maintenance support and happiness in addition h possesses a testamentary power to appoint trust corpus the example concludes that if h disclaims both the power to invade corpus for h’s benefit and the testamentary power to appoint corpus while retaining the income_interest h’s disclaimer will be a qualified_disclaimer sec_25_2518-3 example describes a situation where w is to receive all of the trust income_for_life the trustee has the power to invade the trust corpus for the support or maintenance of d during the life of w the trust is to terminate at w’s death at which time the trust property is to be distributed to d d makes a timely disclaimer of the right to corpus during w’s life but does not disclaim the remainder_interest the example concludes that d’s disclaimer is a qualified_disclaimer assuming the remaining requirements of sec_2518 are met in the present case daughter proposes to disclaim her right to receive distributions from trust corpus pursuant to paragraph b of sec_3 of article iii of trust daughter’s interest in the corpus of trust is a separate interest in trust for purposes of sec_2518 accordingly assuming the other requirements of sec_2518 are satisfied we conclude that the proposed disclaimer will be a qualified_disclaimer under sec_2518 issue sec_2 and sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that no deduction will be allowed for an interest passing to a charitable_organization where an interest in the same property other than an interest which is extinguished upon the decedent’s death passes to a noncharitable beneficiary unless in the case of a remainder_interest the interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_664 or in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly sec_2055 provides that if a_trust must be reformed in order to qualify under sec_2055 the reformation will be a qualified_reformation and the charitable interest will be deductible under sec_2055 if the following requirements are satisfied the interest is one for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for the requirements in sec_2055 the nonremainder interest both before and after the qualified_reformation must terminate at the same time the reformation is effective as of the date of the decedent’s death the difference between the actuarial value of the qualified_interest determined as of the date of the decedent’s death and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest and if all noncharitable interests in the trust prior to reformation are not expressed in specified dollar amounts or a fixed percentage or the fair_market_value of the property then a judicial proceeding is commenced no later than days after the date the federal estate_tax_return including extensions is due or if no federal estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created for both charitable and private purposes a deduction may be taken for the value of the charitable interest in so far as that interest is presently ascertainable and hence severable from the noncharitable interest in this case daughter’s disclaimer of her interest in the corpus of trust will be a qualified_disclaimer under sec_2518 thus for estate_tax purposes the interest is treated as never having passed to daughter further as a result of the disclaimer daughter will be treated under applicable local law as if she predeceased decedent with respect to the disclaimed interest thus for estate_tax purposes as of the date of decedent’s death daughter’s right to receive trust income is deemed to be the only noncharitable interest in trust therefore we conclude that if the disclaimer is executed and the requirements of sec_2518 are otherwise satisfied the charitable interest in trust prior to reformation would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 in other words the value of the remainder_interest in trust determined based on the assumption that all trust income is distributed to the income_beneficiary would qualify for a charitable deduction but for the provisions of sec_2055 accordingly the first requirement for a qualified_reformation under sec_2055 is satisfied the proposed reformation satisfies the second requirement for a qualified_reformation under sec_2055 because daughter’s interest both before and after the proposed reformation will terminate at the same time ie at daughter’s death moreover the reformation will be effective as of the date of decedent’s death therefore the proposed reformation satisfies the third requirement with respect to the fourth requirement based on the interest rate under sec_7520 for the month of decedent’s death of percent the factor for determining the actuarial value of the charitable_remainder interest in trust prior to reformation is for each one dollar of trust corpus at the date of decedent’s death based on the assumption that the entire trust income would be distributed annually the factor for determining the actuarial value of the charitable_remainder interest in trust as reformed is for each one dollar of trust corpus at decedent’s death thus the difference between the actuarial value of the reformable_interest in trust and the qualified_interest after reformation will be less that percent of the actuarial value of the reformable_interest accordingly the proposed reformation satisfies the fourth requirement under sec_2055 the proposed reformation will satisfy the fifth requirement under sec_2055 because even though daughter’s interest in the reformable trust is not expressed in a specified dollar amount or a fixed percentage of the fair_market_value of the trust it is represented that a judicial proceeding to reform the trust has already been commenced satisfying the requirement that a judicial proceeding to reform the trust must be commenced within days of the date that the decedent’s federal estate_tax_return is due consequently we conclude that the proposed reformation will be a qualified_reformation for purposes of sec_2055 provided that the reformation is effective under local law and the trust as reformed satisfies the requirements of sec_664 if the reformed charitable_remainder_trust meets the requirements of a charitable unitrust as described under sec_664 the present_value of the remainder_interest in trust as reformed determined in accordance with sec_20_2055-2 of the estate_tax regulations will be allowed as an estate_tax charitable deduction under sec_2055 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent branch enclosure copy for sec_6110 purposes sincerely yours james f hogan acting assistant to the branch chief
